NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2007-5166

                           ALEX W. CHERBANAEFF and
                              ANN CHERBANAEFF,

                                                 Plaintiffs-Appellants,

                                          v.

                                 UNITED STATES,

                                                 Defendant-Appellee.


      Jeffrey D. Moffatt, Law Offices of Jeffrey D. Moffatt, of Lancaster, California,
argued for plaintiffs-appellants.

       Kathleen E. Lyon, Attorney, Appellate Section, Tax Division, United States
Department of Justice, of Washington, DC, argued for defendant-appellee. With her on
the brief were Nathan J. Hochman, Assistant Attorney General; and Bruce R. Ellisen,
Attorney.

Appealed from: United States Court of Federal Claims

Judge Nancy B. Firestone
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-5166


                           ALEX W. CHERBANAEFF and
                              ANN CHERBANAEFF,

                                                     Plaintiffs-Appellants,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellee.




                                  Judgment


ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           06-CV-0640

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, SCHALL, and DYK, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED November 26, 2008                  /s/ Jan Horbaly
                                         Jan Horbaly, Clerk